Exhibit 10.2

STANDARD NON-ISO GRANT

EV3 INC.

2005 INCENTIVE STOCK PLAN

NON-INCENTIVE STOCK OPTION

OPTION CERTIFICATE

ev3 Inc., a Delaware corporation, in accordance with the ev3 Inc. 2005 Incentive
Stock Plan, hereby grants an Option to                       , who shall be
referred to as “Optionee”, to purchase from the Company                       
shares of Stock at an Option Price per share equal to $                      ,
which grant shall be subject to all of the terms and conditions set forth in
this Option Certificate and in the Plan.  This grant has been made as of
                      , 200[  ], which shall be referred to as the “Grant
Date”.  This Option is not intended to satisfy the requirements of § 422 of the
Code and thus shall be a Non-ISO as that term is defined in the Plan.

 

 

EV3 INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

TERMS AND CONDITIONS

§ 1.          Plan.  This Option grant is subject to all the terms and
conditions set forth in the Plan and this Option Certificate, and all the terms
in this Option Certificate which begin with a capital letter are either defined
in this Option Certificate or in the Plan.  If a determination is made that any
term or condition set forth in this Option Certificate is inconsistent with the
Plan, the Plan shall control.  A copy of the Plan has been made available to
Optionee.


--------------------------------------------------------------------------------


§ 2.          Vesting and Option Expiration.

(a)           General Rule.  Subject to § 2(b) and § 2(c), Optionee’s right
under this Option Certificate to exercise this Option shall vest with respect
to: (1) 25% of the shares of Stock which may be purchased under this Option
Certificate on [Date], such date being approximately twelve (12) months from the
Grant Date, provided he or she remains continuously employed by the Company or
continues to provide services to the Company through such date, and (2) with
respect to the remaining 75% of such shares of Stock, in equal amounts on the
[Xth] day of each of the next thirty-six (36) months thereafter, beginning on
[Date] provided he or she remains continuously employed by the Company or
continues to provide services to the Company through each such date.

(b)           Option Expiration Rules.

(1)           Non-Vested Shares.  If Optionee’s employment or service with the
Company terminates for any reason whatsoever, including death, Disability or
retirement, while there are any non-vested shares of Stock subject to this
Option under § 2(a), this Option immediately upon such termination of employment
or service shall expire and shall have no further force or effect and be null
and void with respect to such non-vested shares of Stock.

(2)           Vested Shares.  Optionee’s right to exercise all or any part of
this Option which has vested under § 2(a) shall expire no later than the tenth
anniversary of the Grant Date.  However, if Optionee’s employment or service
relationship with the Company terminates before the tenth anniversary of the
Grant Date, Optionee’s right to exercise this Option which has vested under
§ 2(a) shall expire and shall have no further force or effect and shall be null
and void:

(A)          on the date his or her employment or service relationship
terminates if his or her employment or service relationship terminates for
Cause,

(B)           on the first anniversary of the date his or her employment or
service relationship terminates if his or her employment or service relationship
terminates as a result of his or her death or Disability, or

2


--------------------------------------------------------------------------------


(C)           at the end of the 90 day period which starts on the date his or
her employment or service relationship terminates if his or her employment or
service relationship terminates other than (1) for Cause or (2) as a result of
his or her death or Disability.

(c)           Special Rules.

(1)           Sale of Business Unit.  The Committee, in connection with the sale
of any Subsidiary, Affiliate, division or other business unit of the Company,
may, within the Committee’s sole discretion, take any or all of the following
actions if this Option or the rights under this Option will be adversely
affected by such transaction:

(A)          accelerate the time Optionee’s right to exercise this Option will
vest under § 2(a),

(B)           provide for vesting after such sale or other disposition, or

(C)           extend the time at which this Option will expire (but not beyond
the tenth anniversary of the Grant Date).

(2)           Change in Control.  If there is a Change in Control of the
Company, this Option shall be subject to the provisions of § 14 of the Plan with
respect to such Change in Control.

(3)           Affiliates.  For purposes of this Option Certificate, any
reference to the Company shall include any Affiliate, Parent or Subsidiary of
the Company, and a transfer of employment or service relationship between the
Company and any Affiliate, Parent or Subsidiary of the Company or between any
Affiliate, Parent or Subsidiary of the Company shall not be treated as a
termination of employment or service relationship under the Plan or this Option
Certificate.

(4)           Termination of Employment or Service Relationship.  For purposes
of this Option Certificate, if the Optionee’s employment with the Company
terminates while there are any non-vested shares of Stock subject to this Option
under § 2(a) but the Optionee at such time then becomes an

3


--------------------------------------------------------------------------------


independent consultant to the Company, the Optionee’s right under this Option
Certificate to exercise this Option shall continue to vest so long as the
Optionee continues to provide services to the Company in accordance with
§ 2(a).  For purposes of this Option Certificate, except as otherwise provided
below, if the Optionee’s employment with the Company terminates but the Optionee
at such time then becomes an independent consultant to the Company, the
termination of the Optionee’s employment shall not result in the expiration of
the Option under § 2(b)(1) or 2(b)(2).  Notwithstanding the foregoing, the
Optionee’s right to exercise all or any part of this Option which has vested
under § 2(a) shall expire no later than the tenth anniversary of the Grant Date.

(5)           Fractional Shares.  Optionee’s right to exercise this Option shall
not include a right to exercise this Option to purchase a fractional share of
Stock.  If Optionee exercises this Option on any date when this Option includes
a fractional share of Stock, his or her exercise right shall be rounded down to
the nearest whole share of Stock and the fractional share shall be carried
forward until that fractional share together with any other fractional shares
can be combined to equal a whole share of Stock or this Option expires.


(A)           DEFINITIONS.


(1)           CAUSE.  FOR PURPOSES OF THIS CERTIFICATE, “CAUSE” SHALL EXIST IF
(A) OPTIONEE HAS ENGAGED IN CONDUCT THAT IN THE JUDGMENT OF THE COMMITTEE
CONSTITUTES GROSS NEGLIGENCE, MISCONDUCT OR GROSS NEGLECT IN THE PERFORMANCE OF
OPTIONEE’S DUTIES AND RESPONSIBILITIES, INCLUDING CONDUCT RESULTING OR INTENDING
TO RESULT DIRECTLY OR INDIRECTLY IN GAIN OR PERSONAL ENRICHMENT FOR OPTIONEE AT
THE COMPANY’S EXPENSE, (B) OPTIONEE HAS BEEN CONVICTED OF OR HAS PLED GUILTY TO
A FELONY FOR FRAUD, EMBEZZLEMENT OR THEFT, (C) OPTIONEE HAS ENGAGED IN A BREACH
OF ANY POLICY OF THE COMPANY FOR WHICH TERMINATION OF EMPLOYMENT OR SERVICE IS A
PERMISSIBLE CONSEQUENCE OR OPTIONEE HAS NOT IMMEDIATELY CURED ANY PERFORMANCE OR
OTHER ISSUES RAISED BY OPTIONEE’S SUPERVISOR, (D) OPTIONEE HAD KNOWLEDGE OF (AND
DID NOT DISCLOSE TO THE COMPANY IN WRITING) ANY CONDITION THAT COULD POTENTIALLY
IMPAIR OPTIONEE’S ABILITY TO PERFORM THE FUNCTIONS OF HIS OR HER JOB OR SERVICE
RELATIONSHIP

4


--------------------------------------------------------------------------------



FULLY, COMPLETELY AND SUCCESSFULLY, OR (E) OPTIONEE HAS ENGAGED IN ANY CONDUCT
THAT WOULD CONSTITUTE “CAUSE” UNDER THE TERMS OF HIS OR HER EMPLOYMENT OR
CONSULTING AGREEMENT, IF ANY.


(2)           DISABILITY.  FOR PURPOSES OF THIS CERTIFICATE, “DISABILITY” MEANS
ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED
TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT
LESS THAN 12 MONTHS AND WHICH RENDERS OPTIONEE UNABLE TO ENGAGE IN ANY
SUBSTANTIAL GAINFUL ACTIVITY. THE COMMITTEE SHALL DETERMINE WHETHER OPTIONEE HAS
A DISABILITY.  IF OPTIONEE DISPUTES SUCH DETERMINATION, THE ISSUE SHALL BE
SUBMITTED TO A COMPETENT LICENSED PHYSICIAN APPOINTED BY THE BOARD, AND THE
PHYSICIAN’S DETERMINATION AS TO WHETHER OPTIONEE HAS A DISABILITY SHALL BE
BINDING ON THE COMPANY AND ON OPTIONEE.

§ 3.          Method of Exercise of Option.  Optionee may exercise this Option
in whole or in part (to the extent this Option is otherwise exercisable under
§ 2 with respect to vested shares of Stock) only in accordance with the rules
and procedures established from time to time by the Company for the exercise of
an Option.  The Option Price shall be paid at exercise either in cash, by check
acceptable to the Company or through any cashless exercise procedure which is
implemented by a broker unrelated to the Company through a sale of Stock in the
open market and which is acceptable to the Committee, or in any combination of
these forms of payment.

§ 4.          Delivery and Other Laws.  The Company shall deliver appropriate
and proper evidence of ownership of any Stock purchased pursuant to the exercise
of this Option as soon as practicable after such exercise to the extent such
delivery is then permissible under applicable law or rule or regulation, and
such delivery shall discharge the Company of all of its duties and
responsibilities with respect to this Option.

§ 5.          Non-transferable.  No rights granted under this Option shall be
transferable by Optionee other than (a) by will or by the laws of descent and
distribution or (b) to a “family member” as provided in § 10.2 of the Plan.  The
person or persons, if any, to whom this Option is transferred shall be treated
after Optionee’s death the same as Optionee under this Option Certificate.

§ 6.          No Right to Continue Service.  Neither the Plan, this Option, nor
any related material shall give Optionee the right to continue in employment by
or perform services to the Company or shall adversely affect the right of the
Company to terminate Optionee’s employment or service relationship with the
Company with or without Cause at any time.

5


--------------------------------------------------------------------------------


§ 7.          Stockholder Status.  Optionee shall have no rights as a
stockholder with respect to any shares of Stock under this Option until such
shares have been duly issued and delivered to Optionee, and no adjustment shall
be made for dividends of any kind or description whatsoever or for distributions
of rights of any kind or description whatsoever respecting such Stock except as
expressly set forth in the Plan.

§ 8.          Governing Law.  The Plan and this Option Certificate shall be
governed by the laws of the State of Delaware.

§ 9.          Binding Effect.  This Option Certificate shall be binding upon the
Company and Optionee and their respective heirs, executors, administrators and
successors.

§ 10.        Tax Withholding.  This Option has been granted subject to the
condition that Optionee consents to whatever action the Committee directs to
satisfy the minimum statutory federal and state withholding requirements, if
any, which the Company determines are applicable upon the exercise of this
Option.

§ 11.        References.  Any references to sections (§) in this Option
Certificate shall be to sections (§) of this Option Certificate unless otherwise
expressly stated as part of such reference.


§ 12.        AVAILABILITY OF COPY OF PLAN AND PLAN PROSPECTUS.  A COPY OF THE
PLAN DOCUMENT AND PROSPECTUS FOR THE EV3 INC. AMENDED AND RESTATED 2005
INCENTIVE STOCK PLAN ARE AVAILABLE ON THE COMPANY’S INTRANET PORTAL UNDER THE
“EMPLOYEE TOOLS” SECTION, WHICH CAN BE ACCESSED BY OPENING YOUR WEB BROWSER FROM
YOUR COMPANY DESKTOP OR LAPTOP COMPUTER.  IF YOU LIKE TO RECEIVE A PAPER COPY OF
THE PLAN DOCUMENT AND/OR PLAN PROSPECTUS, PLEASE CONTACT:

Kevin M. Klemz
Vice President, Secretary and Chief Legal Officer
ev3 Inc.
9600 54th Avenue North
Plymouth, Minnesota 55442
(763) 398-7000
KKlemz@ev3.net


§ 13.        AVAILABILITY OF ANNUAL REPORT TO STOCKHOLDERS AND OTHER SEC
FILINGS.  A COPY OF THE COMPANY’S MOST RECENT ANNUAL REPORT TO STOCKHOLDERS AND
OTHER FILINGS MADE WITH THE SECURITIES AND EXCHANGE COMMISSION ARE AVAILABLE ON
THE COMPANY’S INTERNET WEBSITE, WWW.EV3.NET, UNDER THE INVESTORS RELATIONS—SEC
FILINGS SECTION.  IF YOU LIKE TO RECEIVE A PAPER COPY OF THE COMPANY’S MOST
RECENT ANNUAL REPORT

6


--------------------------------------------------------------------------------



TO STOCKHOLDERS AND OTHER FILINGS MADE BY THE COMPANY WITH THE SECURITIES AND
EXCHANGE COMMISSION, PLEASE CONTACT KEVIN M. KLEMZ AT THE ADDRESS, TELEPHONE
NUMBER OR E-MAIL ADDRESS ABOVE.

7


--------------------------------------------------------------------------------